Citation Nr: 1108404	
Decision Date: 03/02/11    Archive Date: 03/17/11

DOCKET NO.  05-39 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a seizure disorder.

2.  Entitlement to service connection for a seizure disorder.

3.  Entitlement to service connection for PTSD.

4.  Entitlement to service connection for a back disorder.


WITNESSES AT HEARINGS ON APPEAL

The Veteran and D. B.



ATTORNEY FOR THE BOARD

Harold A. Beach


INTRODUCTION

The Veteran served on active duty from December 1970 to April 1972.  

This case was previously before the Board of Veterans' Appeals (Board) in February 2008, at which time, it was remanded for further development.  Following the requested development, the VA Appeals Management Center (AMC) in Washington, D.C. confirmed and continued the denial of entitlement to service connection for a seizure disorder, because new and material evidence had not been received to reopen that claim.  The AMC also confirmed and continued the denial of entitlement to service connection for a low back disorder and for PTSD.  Thereafter, the case was returned to the Board for further appellate action.

In September 2007, the Veteran had a video conference with the Veterans Law Judge whose signature appears at the end of this decision.

In December 2010, the Board sent the Veteran a letter noting that the Disabled American Veterans had been actively involved with his claim.  However, the Board also noted that there was no power of attorney on file designating it as his representative.  Therefore, the Board provided the Veteran with his options for representation and informed him that he had 30 days from the date of the letter to respond.  To date, the Veteran has not responded to the Board's letter.  Accordingly, the Board will proceed as if the Veteran wishes to represent himself.

A review of the record discloses that this is not the Veteran's first claim of entitlement to service connection for a psychiatric disorder other than PTSD.  The RO denied such a claim, characterized as a nervous disorder, in February 1988.  The Veteran was notified of that decision, as well as his appellate rights.  However, a Notice of Disagreement was not received to initiate an appeal.  Therefore, that decision became final under the law and regulations then in effect.  38 U.S.C.A. § 4005 (1988); 38 C.F.R. § 19.192 (1987).  

In the current appeal, the Board recognizes that the Veteran has presented evidence of multiple psychiatric disorders, including PTSD.  However, the prior RO decision did not consider service connection for PTSD.  Where there is a final VA decision denying a claim based on a particular diagnosis, and subsequently a new and different diagnosis is submitted for VA's consideration, the second diagnosis must be considered factually distinct from the first and must be considered to relate to a separate claim.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); see also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  In the context of requests to reopen claims of service connection, this accomplishes a balancing effect that preserves the finality of VA decisions while not precluding Veterans from pursuing claims based on evidence of injuries or diseases distinct from those upon which benefits have been denied.  See Clemons v. Shinseki, 23 Vet. App. 1, 8 (2009)  

The issue of entitlement to service connection for a seizure disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed rating decision, dated in July 1984, the RO denied the Veteran's claim of entitlement to service connection for a seizure disorder.

2.  Evidence associated with the record since the RO's July 1984 decision is neither cumulative nor redundant and, by itself or in connection with evidence previously assembled, relates to an unestablished fact or raises a reasonable possibility of substantiating the claim of entitlement to service connection for a seizure disorder.  

3.  The presence of PTSD has not been established.

4.  A low back disorder, diagnosed primarily as degenerative joint disease, was first manifested many years after service, and the preponderance of the competent evidence of record shows that it is unrelated thereto.


CONCLUSIONS OF LAW

1.  The RO's July 1984 rating decision, which denied the Veteran's claim of entitlement to service connection for a seizure disorder, is final.  38 U.S.C.A. § 4005 (1982); 38 C.F.R. § 19.192 (1984).

2.  New and material evidence has been submitted to reopen the Veteran's claim of entitlement to service connection for a seizure disorder.  38 U.S.C.A. § 5108 (West 2002 and Supp. 2006); 38 C.F.R. § 3.156 (2010).

3.  The claimed PTSD is not the result of disease or injury incurred in or aggravated  by service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.304(f) (2010).

4.  A back disorder, diagnosed primarily as degenerative joint disease, is not the result of disease or injury incurred in or aggravated by service, nor may it be presumed to have been incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the Board must determine whether VA has met its statutory duty to assist him in the development of the following issues:  1) Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a seizure disorder; 2) Entitlement to service connection for PTSD; and 3) Entitlement to service connection for a back disorder.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  In this case, the Board finds that VA has met that duty.

A review of the record discloses that this is not the Veteran's first claim entitlement to service connection for a seizure disorder.  Such a claim was denied by the RO in July 1984.  The Veteran was notified of that decision, as well as his appellate rights.  However, he did not file a Notice of Disagreement with which to initiate an appeal.  Therefore, that decision became final under the law and regulations then in effect.  38 U.S.C. § 4005 (1982) (codified as amended at 38 U.S.C.A. § 7105 (West 2002)); 38 C.F.R. § 19.192 (1984) (codified as revised at 38 C.F.R. § 20.1103 (2010)).  

In April 2004, the Veteran filed an application to reopen his claim of entitlement to service connection for a seizure disorder.  He also filed an application for entitlement to service connection for PTSD and for a back disorder.  After reviewing the record, the Board finds no issue as to providing an appropriate application form or completeness of the application. 

Following the receipt of his application, VA notified the Veteran of the information and evidence necessary to substantiate and complete his claims, including the evidence to be provided by him, and notice of the evidence VA would attempt to obtain.  VA informed him of the criteria for service connection and set forth the criteria, generally, for rating service-connected disabilities and for assigning effective dates, should service connection be granted.  

With respect to his application to reopen the claim of entitlement to service connection for a seizure disorder, VA informed the Veteran of the bases for the prior denials and advised him of the evidence necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  VA also informed him of the evidence necessary to support the underlying service connection claim.  

Following the notice to the Veteran, VA fulfilled its duty to assist him in obtaining identified and available evidence necessary to substantiate his claims.  That duty requires VA to make reasonable efforts to obtain relevant records (including private records) that the Veteran adequately identifies to VA and authorizes VA to obtain.  38 U.S.C.A. § 5103A(b)(1).  However, the duty to assist is not a one-way street.  Olsen v. Principi, 3 Vet. App. 480 (1992).  It is the Veteran's responsibility to present and support his claim.  38 U.S.C.A. § 5103.  

In this case, VA has obtained or ensured the presence of the Veteran's service treatment records; records reflecting the Veteran's treatment at the University of Chicago in August 1975; records reflecting the Veteran's treatment by VA from October1977 through May 2004; a record from a private health care provider reflecting the Veteran's treatment for seizures in March 1989; records obtained by or through the Columbus-Cabrini Medical Center, reflecting the Veteran's treatment from March to May 1992; transcripts of hearings held at the RO before a Hearing Officer or Decision Review Officer in December 1993 and March 2005; and the transcript of a September 2007 video conference with the undersigned Veterans Law Judge.  

Also on file are reports of examinations performed by VA in May 1984, April 1987, December 1988, August 1992, April and May 1993, and September 2010.  The most recent VA examination reports show that the examiners reviewed the Veteran's past medical history, including his service treatment records, documented his current medical conditions, interviewed and examined the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  Therefore, the Board concludes that the VA examinations are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2009); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support any of his claims; and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to determine whether or not new and material evidence has been received to reopen claim of entitlement to service connection for a seizure disorder and address the claims of entitlement to service connection for PTSD; and entitlement to service connection for a back disorder.  

The Law and Regulations

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110.  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b). 
Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id. 

For certain disabilities, such as arthritis, service connection may be presumed when such disability is shown to a degree of 10 percent or more within one year of the Veteran's discharge from active duty.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Such a presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307.  

The foregoing law and regulations notwithstanding, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  
The Board acknowledges that the Veteran is competent to give testimony about what he experienced.  For example, he is competent to report his that he has had chronic back pain since service.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  As a layman, however, he is not qualified to render opinions which require medical expertise, such as the diagnosis or cause of a particular disability.  38 C.F.R. § 3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Therefore, his opinion, without more, cannot be considered dispositive of service connection.  38 C.F.R. § 3.159(a).  

Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence if contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In deciding this appeal, the Board must weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11.  The Board is mindful that it cannot make its own independent medical determination, and that there must be plausible reasons for favoring one medical opinion over another.  Evans v. West, 12 Vet. App. 22, 31 (1998).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  In this regard, contemporaneous evidence has greater probative weight than a history reported by the Veteran.  Curry v. Brown, 7 Vet. App. 59, 68 (1994).  However, medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).

The Seizure Disorder

In July 1984, when the RO denied the Veteran's claim of service connection for a seizure disorder, the evidence on file consisted of the Veteran's service treatment records; the August 1975 treatment records from the University of Chicago; a July 1980 report from the VA Medical Center in Kansas City, Missouri; and the report of a May 1984 VA examination.  During his VA examination, the Veteran stated that they had first been manifested at age 14, following two head injuries.  He stated that he had sustained a fractured skull in service in 1972, when he was hit in the head with a blackjack.  However, the service treatment records were negative for a head injury or seizures.  

In light of the foregoing, the RO found that the Veteran's seizures had existed prior to service but had not been aggravated thereby.  Therefore, service connection for seizures was denied; and, as noted above, that decision became final.

Generally, a claim which has been denied by the RO may not thereafter be reopened and allowed, and a claim based upon the same factual basis may not be considered.  38 U.S.C.A. § 7105.  The exception to this rule is 38 U.S.C.A. § 5108 which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA shall reopen the claim and review the former disposition of the claim.

When a veteran seeks to reopen a final decision based on new and material evidence, the Board must first determine whether the Veteran has, in fact, presented new and material evidence under 38 C.F.R. § 3.156.  Evidence offered by a claimant to reopen a claim is presumed credible for the limited purpose of ascertaining its materiality.  Justus v. Principi 3 Vet. App. 510, 512 (1992).  

New evidence means existing evidence not previously submitted to VA decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156. 

If new and material evidence is presented, the Board may then proceed to evaluate the merits of the claim but only after insuring that the duty to assist the Veteran in the development of his claim has been fulfilled.  See Elkins v. West, 12 Vet. App. 209 (1999).

Evidence added to the record since the RO's July 1984 decision includes the report of a September 2010 VA neurologic examination.  The Veteran reiterated that he sustained a head injury in service in 1972 and that soon after, he began experiencing grand mal seizures.  Following the examination, the examiner concluded that it was at least as likely as not that the Veteran's seizure disorder was related to an assault which occurred while the Veteran was in service.  Such evidence is new in the sense that it has not previously been before the VA.  It is also material in that it provides competent evidence of a nexus between the Veteran's seizures and service.  In that regard, it tends to fill deficits in the evidence which existed at the time of the prior denial.  It is neither cumulative nor redundant of the evidence of record in July 1984, and, when considered with the evidence previously of record, raises a reasonable possibility of substantiating the claim of entitlement to service connection for seizures.  Therefore, it is sufficient to reopen the claim; and to that extent, the appeal is granted.

PTSD 

The Veteran contends that he has PTSD, in part, as the result of the trauma he sustained from a beating by his fellow MP's.  Therefore, he maintains that service connection for PTSD is warranted.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against that claim.  Accordingly, the appeal will be denied.  
Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), i.e., a diagnosis which conforms to the criteria set forth in the Diagnostic and Statistical Manual of the American Psychiatric Association, 4th edition (DSM-IV); a link, established by medical evidence, between the current symptoms and an inservice stressor; and credible supporting evidence that the claimed inservice stressor actually occurred.  

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the conditions or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the inservice stressor.  38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(f); See Cohen v. Brown, 10 Vet. App. 128 (1997).  Where a current diagnosis of PTSD exists, the sufficiency of the claimed in-service stressor is presumed.  Id. at 144.  Nevertheless, credible evidence that the claimed in-service stressor actually occurred is also required.  38 C.F.R. § 3.304(f).

A review of the evidence is negative for any complaints or clinical findings of PTSD in service.  During VA treatment in June 1995, the Veteran reported that he was being treated for PTSD symptoms and anxiety at the Westside VAMC in Chicago.  However, the extensive records associated with the Veteran's VA treatment are negative for a diagnosis of PTSD.  Nevertheless, in September 2010, the Veteran underwent a VA psychiatric examination to determine the nature and etiology of any psychiatric disability found to be present.  Although the title of the  examination suggested that Veteran was being evaluated for mental disorders, other than PTSD and eating disorders, the examiner was asked, specifically, to determine whether the Veteran had PTSD.  Following the examination, the examiner stated that the Veteran did not meet the DSM-IV criteria for PTSD.  He noted that the Veteran displayed no behavioral or social changes associated with the diagnosis, nor did he reexperience associated trauma.  Further, the examiner found that the Veteran did not have heightened physiological arousal to due to service or any relationship to a fear of hostile military or terrorist activity.  In addition, he stated that the Veteran's claimed stressor was not adequate to support a diagnosis of PTSD.  
Absent a diagnosis of PTSD, the Veteran does not meet the criteria for service connection.  Therefore, service connection for PTSD is not warranted, and the appeal is denied.

In arriving at this decision, the Board does not reach the question of whether the Veteran has a verified stressor.  Even if he did, the absence of the requisite diagnosis precludes a grant of service connection.

The Back

The Veteran contends that he injured his back when he was beaten in service and that his injuries have resulted in chronic, back disability.  Therefore, he maintains that service connection is warranted.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against that claim.  Accordingly, that appeal will also be denied.  

A review of the Veteran's service treatment records, and the reports of his service entrance and service separation examinations, is negative for any complaints or clinical findings of a back disorder of any kind.  Indeed, during his November 1970 service entrance examination, he responded in the negative, when asked if he then had, or had ever had, back trouble of any kind.  Moreover, during his service entrance and service separation examinations, his spine was found to be normal.  

A back disorder was first manifested in April 1983, when the Veteran was treated by VA after slipping on some stairs and falling on his back.  Although he was found to have a lumbar spine strain, chronic, identifiable back pathology was not manifested until the mid-1990's.  From December 1993 through December 1995, he was treated by VA for complaints of chronic back pain, variously diagnosed as degenerative changes in the lumbar spine and right sciatica.  The degenerative changes were confirmed by X-rays and an MRI in February and June 1995, respectively.  In April 1995, a CT scan was suspicious for a herniated disc at L4-L5 and a bone spur at L5-S1.  

Despite the Veteran's postservice back problems, the preponderance of the evidence shows that they are unrelated to service.  Not only are the service treatment records negative in that regard, the lack of complaints or clinical findings for more than 10 years after service militate against a finding of continuing symptomatology.  Furthermore, the Board notes that the Veteran did not file his initial claim for back disability until 2004, more than 30 years after service.  Had he had back pathology related to service, he knew how to file a claim, as he had filed a claim for service connection for seizures, as early as 1980.  That he did not do so for his back until 24 years later further militates against his claim. 

In light of the foregoing, the Board finds the preponderance of the evidence against a finding of a nexus between the Veteran's current back disorder and service.  Absent the requisite nexus, entitlement to service connection for a back disorder is not warranted.  Accordingly, the appeal is denied.  

In arriving at this decision, the Board has considered the need for a VA examination.  In arriving at this decision, the Board has considered the various arguments submitted in association with the Veteran's appeal.  Such examinations are scheduled when the medical evidence accompanying a particular claim is not adequate for rating purposes. 38 C.F.R. 3.326(a) (2010).  In this case, however, the medical evidence is adequate for rating purposes as it is completely negative for any competent evidence suggesting a relationship between the Veteran's back disorder service.  Indeed, the absence of any objective manifestations of a back disorder for many years after service; the lack of evidence of a nexus to service; and the absence of a claim for many years after service, the preponderance of the evidence supports a denial.  The only evidence of such a nexus comes from the Veteran.  As noted above, he is competent to report evidence which is capable of lay observation.  However, he is not competent to provide conclusions which require medical expertise, such as the diagnosis or etiology of a particular disability.  Therefore, without more, an examination is not warranted.


Additional Considerations

In arriving at the foregoing denials of service connection for a back disorder and PTSD, the Board has also considered the doctrine of reasonable doubt.  However, that doctrine is only invoked where there is an approximate balance of evidence which neither proves nor disproves the claim. In this case, the preponderance of the evidence is against those claims.  Therefore, the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107(b) (West 2002) ; 38 C.F.R. § 3.102 (2010). 


ORDER

New and material evidence having been presented, the request to reopen the claim of entitlement to service connection for a seizure disorder is granted.

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for a back disorder is denied.


REMAND

In light of the foregoing decision, the VA may proceed to evaluate the merits of the Veteran's claim of entitlement to service connection for a seizure disorder.  Elkins.  It would be premature for the Board to do so prior to the RO, as such action could result in prejudice to the Veteran's claim.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); VAOPGCPREC 16-92.

The Veteran contends that his seizures were incurred in or aggravated by a head injury in service.  In its July 1984 decision, the RO found that the Veteran's seizure disorder was the result of head injuries, prior to service.  However, records of those preservice head injuries or seizures have not been requested for association with the claims folder.  

A review of the evidence shows that the Veteran was a military policeman (MP) and that he served on active duty for approximately one year and five months.  His DD 214 shows that he was discharged under honorable conditions.  The reason for his discharge was, reportedly, unsuitability.  

The transcript of his September 2007 video conference, shows that the Veteran had reportedly been assaulted with batons by his fellow MP's and that court martial charges had been considered.  However, his service personnel records have not been associated with the claims file.  Such records could show the circumstances surrounding his discharge, and his enlisted evaluation reports could show his level of duty performance before and after the claimed assault.  

In his original claim for service connection for a seizure disorder, received in August 1980, the Veteran reported that his seizures were the result of a beating in service.  He noted that in July, August, September, and December 1972, he had been treated for seizures at the Cook County Hospital in Chicago.  In December 1980, records of that treatment were requested.  However, there is no evidence on file that the Cook County Hospital ever responded.  

In his August 1980 claim, the Veteran also reported that in 1972, another individual, R. H. of San Francisco, California, had known of his seizures.  The Veteran should be requested to submit a statement from Mr. H.

In light of the foregoing, the case is REMANDED for the following actions:

1.  Request that the Veteran provide the name and address of  the health care provider(s) who treated him for head injuries and seizures prior to service.  Also request that he provide dates of that treatment.  Then request records of that treatment directly from the health care provider(s) identified by the Veteran.  

A failure to respond or a negative response to any request must be noted in writing and associated with the claims folder.

If the health care provider was affiliated with the Federal government, efforts to obtain such records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each Federal department or agency from whom they are sought.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2).

If the health care provider was not affiliated with the Federal government, and the requested records are unavailable, notify the Veteran in accordance with the provisions of 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(e).

2.  Through official channels, such as the National Personnel Records Center, request the Veteran's complete service personnel records for association with the claims folder.  Those records should include, but is not limited to, the Veteran's enlisted evaluation reports and all documents associated with his separation from service.

Efforts to obtain such records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each Federal department or agency from whom they are sought.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2).

3.  Request records reflecting the Veteran's treatment at the Cook County Hospital in July, August, September, and December 1972.  Such records must be requested directly from the hospital and should include, but are not limited to, discharge summaries, consultation reports, X-ray reports, laboratory studies, daily clinical records, doctor's notes, nurse's notes, and prescription records.  Also request that the Veteran provide any such records he may have in his possession.  

A failure to respond or a negative reply to any request must be noted in writing and associated with the claims folder.  

If the requested records are unavailable, notify the appellant and her representative in accordance with the provisions of 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(e).

4.  Request that the Veteran provide a statement from R. H. of San Francisco, California.  Mr. H. had reportedly known of the Veteran's seizures in 1972.  

A failure to respond or a negative reply to any request must be noted in writing and associated with the claims folder.  

5.  When the actions in parts 1, 2, 3, and 4 have been completed, undertake any other indicated development, such as the scheduling of any necessary VA examinations.  Then, perform a de novo review of the record and readjudicate the issue of entitlement to service connection for a seizure disorder. 

If the benefit sought on appeal is not granted to the Veteran's satisfaction, he must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond.  Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. 

The Veteran need take no action unless he is notified to do so.  However, he is advised that he has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


